

EXECUTION VERSION


SCG FINANCIAL ACQUISITION CORP.


April 12, 2011                      


Sachs Capital Group L.P.
615 N. Wabash Avenue
Chicago, IL 60611


Re: Administrative Services Agreement


Gentlemen:


This letter will confirm our agreement that, commencing on the date the
securities of SCG Financial Acquisition Corp. (the “Company”) are first quoted
on the Over-The-Counter Bulletin Board quotation system (the “Quoting Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed with the
Securities and Exchange Commission (the “Registration Statement”) and continuing
until the earlier of the consummation by the Company of an initial business
combination or the Company’s liquidation (in each case as described in the
Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Sachs Capital Group L.P. shall make available to the
Company, at 615 N. Wabash Avenue, Chicago, Illinois 60611 (or any successor
location of Sachs Capital Group L.P.), certain office space, utilities and
secretarial support as may be reasonably required by the Company. In exchange
therefor, the Company shall pay Sachs Capital Group L.P. the sum of $7,500 per
month on the Quoting Date and continuing monthly thereafter until the
Termination Date.  Additionally, the Company shall pay to Sachs Capital Group LP
or, to SCG Financial Holdings LLC, if directed by it, up to an additional $7,500
per month for additional overhead expenses incurred on behalf of the Company.


Sachs Capital Group LP hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind (each, a “Claim”) in or to,
and any and all right to seek payment of any amounts due to it out of, the trust
account established for the benefit of the public shareholders of the Company
and into which substantially all of the proceeds of the Company’s IPO will be
deposited (the “Trust Account”), and hereby irrevocably waives any Claim it may
have in the future as a result of, or arising out of, this agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.


This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.


This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.


No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.


This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 



 
Very truly yours,
     
SCG FINANCIAL ACQUISITION CORP.
     
By:
/s/ Michelle Sibley
   
Name:
Michelle Sibley
   
Title:
Chief Financial Officer



AGREED TO AND ACCEPTED BY:
SACHS CAPITAL GROUP LP
 
By:
/s/ Gregory H. Sachs
   
Name:
Gregory H. Sachs
   
Title:
General Partner
 



[Signature Page to Administrative Services Letter Agreement]


Signature Page to Administrative Services Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 